

116 HR 5761 IH: Advancing Uniform Transportation Opportunities for Veterans Act
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5761IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. Meuser (for himself and Mr. Brindisi) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide or
			 assist in providing an additional vehicle adapted for operation by
			 disabled individuals to certain eligible persons.
	
 1.Short titleThis Act may be cited as the Advancing Uniform Transportation Opportunities for Veterans Act or the AUTO for Veterans Act . 2.Authority of the Secretary of Veterans Affairs to provide or assist in providing additional vehicles adapted for operation by disabled individuals to certain eligible persons (a)In generalSection 3903(a) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and (2)by adding at the end the following new paragraph:
					
 (3)The Secretary may provide or assist in providing an eligible person with an additional automobile or other conveyance under this chapter if 10 years have elapsed since the date on which the eligible person received the immediately previous such automobile, other conveyance, or assistance under this chapter.
						.
 (b)Effective dateParagraph (3) of subsection (a) of section 3903 of title 38, United States Code, shall apply with respect to the provision of an additional automobile or other conveyance that occurs on or after October 1, 2020.
			